Citation Nr: 0009771	
Decision Date: 04/12/00    Archive Date: 04/20/00

DOCKET NO.  98-17 242	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUE

Entitlement to an increased (compensable) rating for skin and 
lymph node infection of the inguinal area.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

B.E. Jordan, Counsel


INTRODUCTION

The veteran had active military service from November 1967 to 
August 1970.  

This appeal to the Board of Veterans' Appeals (Board) arises 
from a rating decision of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Baltimore, Maryland.  In that 
determination, the RO denied the veteran's claim for an 
increased rating for service-connected skin infection of the 
inguinal area.  


REMAND

As a preliminary matter, the Board finds that the veteran's 
claim is plausible and thus well grounded within the meaning 
of 38 U.S.C.A. § 5107(a) (West 1991); see Proscelle v. 
Derwinski, 2 Vet. App. 629 (1992) (a claim of entitlement to 
an increased evaluation for a service-connected disability 
generally is a well-grounded claim).  In that the claim is 
well grounded, the VA has a duty to assist the veteran in the 
development of facts pertinent to his claim.  38 U.S.C.A. 
§ 5107(a).  

As noted previously, the RO denied an increased rating for 
skin and lymph node infection of the inguinal area.  
Subsequently, a Statement of the Case (SOC) was issued in 
September 1998, and the veteran perfected his appeal.  

The record includes a VA outpatient treatment record dated in 
July 1998.  This document reflects that the veteran provided 
a history of folliculitis since 1974 and that a physical 
examination revealed a small cyst on the inguinal area.  The 
diagnoses included folliculitis.  This evidence was 
associated with the claims file subsequent to the September 
1998 SOC.  However, it does not appear that the RO has issued 
a Supplement Statement of the Case in regard thereto as 
required by 38 C.F.R. § 19.31 (1999).  Such omission requires 
further action by the RO.

In view of the delay in the Board's adjudication of the 
appeal as a result of this REMAND, the RO should also secure 
the up-to-date treatment records, prior to the return of this 
case to the Board.  

Accordingly, the case is REMANDED to the RO for the following 
actions:  

1.  The RO should contact the veteran and 
request that he identify or resubmit the 
names, addresses, and approximate dates 
of treatment for all VA and non-VA health 
care providers who are treating him for 
his service-connected skin and lymph node 
infection of the inguinal area.  With any 
necessary authorization from the veteran, 
the RO should attempt to obtain copies of 
pertinent treatment records identified by 
the veteran which are not currently of 
record.  

2.  If deemed necessary by the RO, the 
veteran should be afforded VA dermatology 
examination to determine the current 
severity of his service-connected skin 
and inguinal infection of the inguinal 
area.  Such should include any testing 
the examiner determines necessary, and 
the disorder should be described in 
detail, with all manifestations listed.  
The claims folder should be available to 
the examiner for review prior to the 
examination.  A complete rationale should 
be given for all opinions and conclusions 
expressed. 

3.  Thereafter, the RO should review the 
claim for an increased rating for skin 
infection of the inguinal area.  This 
review should consider all the relevant 
evidence submitted, including the July 
1998 VA medical record noted in the body 
of this remand, since the September 1998 
SOC.

4.  If action remains adverse to the 
veteran, an appropriate supplemental 
statement of the case should be sent to 
him and his representative, which 
contains a summary of all evidence 
developed since the September 1998 SOC.  
They should be given the opportunity to 
respond thereto.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate. The appellant need take no 
further action unless notified otherwise, but may furnish 
additional evidence and argument while the case is in remand 
status.  Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992); 
Booth v. Brown, 8 Vet. App. 109 (1995).  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	N. R. ROBIN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).




